TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 7, 2013



                                      NO. 03-12-00060-CV


                                  Raul Adam Trevino, Appellant

                                                v.

 The State of Texas; Greg Abbott, Attorney General of Texas; and Michel F. Kennell, The
      Attorney General of Texas Public Information Coordinator’s Office, Appellees




        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
              AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal in the trial

court’s judgment: IT IS THEREFORE considered, adjudged and ordered that the trial court’s

judgment is in all things affirmed. It is FURTHER ordered that, it appearing that the appellant

is indigent and unable to pay costs, no adjudication as to costs is made, and that this decision be

certified below for observance.